Citation Nr: 0740079	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a right leg scar, claimed as skin fibrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in September 2003 and September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which, inter alia, 
continued a 10 percent disability rating for a right leg 
scar, claimed as skin fibrosis.  


FINDINGS OF FACT

The veteran is currently in receipt of the maximum schedular 
evaluation available (10 percent) for his service-connected 
right leg scar, claimed as skin fibrosis, and the competent 
evidence of record does not establish that referral for 
extraschedular evaluation of this disability is warranted.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected right leg scar, claimed as skin 
fibrosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VA duty to notify was satisfied subsequent 
to the initial AOJ decision by way of a letter(s) sent to the 
appellant in July 2004 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a September 2004 rating decision issued after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that a 
higher disability rating is being denied, and hence no 
effective date will be assigned with respect to this claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA scar examinations in August 2003 
and August 2004.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating - right leg scar, claimed as skin fibrosis

The veteran asserts that his service-connected right leg 
scar, claimed as skin fibrosis is more severe than the 
assigned 10 percent disability rating suggests and that his 
disability warrants a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

An August 2003 VA scar examination report reflects that the 
veteran reported increased skin fragility with several 
episodes of lacerations and ulcerations and that he was 
suffering from skin break down at the ends of the scar.  The 
examiner noted that the location of the scar was at the 
anterior pretibital aspect of the right leg, and that the 
complete length of the scar could not be measured, but there 
were residuals at each end.  The most proximal measured 
approximately 1.5 inch in length and 0.25 inch in width, and 
the most distal measured 0.5 inch in length and 0.25 inch in 
width.  The veteran reported pain on palpation of the scar.  
There was no adherence to underlying tissue.  The examiner 
observed that the skin texture was irregular at the extremes 
of the scar, that these areas were hypopigmented and shiny 
with skin atrophy and that along the length of the scar the 
veteran had several variscosities and venules, which were 
greater for the more proximal scar and very subtle at the 
more distal scar residual.   He further noted that there was 
evidence of skin break down at the more proximal aspect of 
the scar with scaling and loss of epidermis and that, 
therefore, there was evidence of unstable scar tissue.  There 
was mild elevation of the scar that could be palpated along 
the contour of the scar, there was evidence of superficial 
scar tissue but no underlying soft tissue damage, and the 
hypopigmented area on the more proximal scar measured 
approximately 0.75 inches in length and at the distal scar 
measures 0.25 inches in length.  There was no tissue defect, 
keloid, edema, inflammation or induration.  There was no 
limitation of motion due to the scar.  The diagnosis was 
residuals of an old traumatic wound at the right leg, with 
evidence of skin breakdown. 

An August 2004 VA scar examination report reflected the 
veteran's complaints of pain and itching.  The examiner noted 
that the location of the scar was at the anterior right lower 
leg, and that the length of the scar measured approximately 4 
and 0.75 inches long and 0.25 inches wide.  The veteran 
reported pain in the upper part of the scar.  There was no 
adherence to underlying tissue.  The examiner observed that 
the skin texture was atrophic 1.5 inches long and 1.25 inches 
wide, that the scar was not unstable, and that there was 
depression of the surface contour of the scar on palpation in 
its upper part.  The examiner noted that the scar was deep 
and that the area of underlying soft tissue damage measured 
.75 inches long and .25 inches wide and that the 
hypopigmented area on the more proximal scar measured 
approximately 0.50 inches long and 1 inch wide.  There was no 
keloid, edema, inflammation or induration.  There was no 
limitation of motion due to the scar.  The diagnosis was scar 
on the right leg. 

The veteran's right leg scar, claimed as skin fibrosis, is 
rated at 10 percent under Diagnostic Code 7804 for 
superficial scars which are painful on examination.  The note 
to this Diagnostic Code defines a superficial scar as one 
that is not associated with underlying tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  
 
In order to afford the veteran the highest possible 
disability rating, his claim has been evaluated under all 
potentially applicable diagnostic codes for scars other than 
the face, head and neck.  Since the August 2004 VA examiner 
noted that the veteran's scar was deep, the Board has 
considered rating the veteran's scar under Diagnostic Code 
7801 for scars, other than the head, face or neck, which are 
deep or that cause limited motion.  However, the veteran's 
scar does not cover an area exceeding 12 square inches or 77 
square centimeters and does not cause any limitation of 
motion.  Diagnostic Code 7805 contemplates scars which would 
be rated under the limitation of motion of the affected 
joint; however as noted above the veteran's scar does not 
cause any limitation of motion.  The Board has also 
considered rating the veteran's scar under Diagnostic Code 
7802 for scars, other than head, face or neck, that are 
superficial and that do not cause any limitation of motion, 
and, since the August 2003 VA examiner noted that the 
veteran's scar was unstable, Diagnostic Code 7803 for 
superficial scars that are unstable.  However, as the maximum 
rating under these Diagnostic Codes is 10 percent, the 
veteran would not be afforded a higher disability rating 
under these Diagnostic Codes.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7805 (2007).

In addition, there is no evidence of record that the 
veteran's service-connected right leg scar, claimed as skin 
fibrosis, causes marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  Thus, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 10 percent for the veteran's right leg scar, 
claimed as skin fibrosis.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





`
ORDER

A disability rating in excess of 10 percent for a right leg 
scar, claimed as skin fibrosis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


